Citation Nr: 1642241	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  15-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), including as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, D. Y., and B. B.




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1948 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in New Orleans, Louisiana.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in Shreveport, Louisiana.  A transcript of the hearing is of record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a lung disorder, to include COPD, as claimed as due to asbestos exposure, is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  The Veteran will be notified if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

2.  The Veteran was exposed to acoustic trauma during service.

3.  The Veteran's bilateral hearing loss is related to the acoustic trauma in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101,1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefit (service connection for bilateral hearing loss) sought on appeal, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) is considered a chronic disease for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for hearing loss.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

The Veteran maintains that he was exposed to acoustic trauma while performing his duties as a boatswain mate and also as a result of firing heavy artillery while on the ship with no ear protection.  He maintains that his hearing loss had its onset in service and has continued to the present day. 

Service treatment records do not reveal any complaints or findings of hearing loss.  At the time of the Veteran's March 1953 service separation examination, he was noted to have 15/15 hearing, bilaterally. 

In conjunction with his claim, the Veteran was afforded a VA examination in June 2013.  At the time of the examination, the Veteran was noted to have served in the Navy as a Boatswain mate, which had a high probability of noise exposure.  The examiner noted that in addition to military noise exposure of 3 inch, 40 mm, and 20 mm guns, the Veteran also reported a history of occupational (32 years as a tree surgeon) and recreational (hunting) noise exposure.  

Audiological testing on examination revealed decibel level readings of 30, 45, 55, 60, and 60 in the right ear and 30, 40, 55, 60, and 65 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was not able to be performed.  The examiner rendered diagnoses of left and right ear sensorineural hearing loss.

The examiner indicated that based on available evidence, insufficient evidence was available to render an opinion as to the etiology of the Veteran's current bilateral hearing loss without resorting to speculation.

At his August 2016 hearing, the Veteran testified that his duties aboard the USS Osprey included polishing the deck, keeping the ship painted, repairing asbestos problems, and washing the ship down once a week.  He also noted firing the ship's guns during training and while in Korea.  He testified that during the Korean Conflict he manned the ship's guns, firing over 100 times on each occasion as opposed to the ten-twelve shots fired during training exercises.  The Veteran reported being as close as twenty four inches from the chamber of the gun when it was fired.  He stated that he was in charge of firing the weapons.  The Veteran indicated that it would take up to two days for his hearing to return to normal after the training exercises.  He testified that he was not given any earplugs or ear muffs when firing the guns.  

The Veteran reported that he was found to first have a hearing loss following service when he applied for a civil service position.  He indicated that he was told at that time that he had damaged hearing.  He indicated that this occurred in 1957.  The Veteran testified that he had not been exposed to any loud noises from the time he separated from service until the 1957 evaluation.  He stated that he was exposed to noises no louder than a chainsaw while working as a tree surgeon and that the power saws were not brought in until he had been working as a tree surgeon for 10 years, which was subsequent to the 1957 evaluation.  He indicated that he had been told that his hearing loss was associated with explosives and that the only explosives that he was ever exposed to occurred in service.  

The Veteran further reported that when he was seen in 1957, he was told that he had a hearing problem which could not be helped by medical assistance.  He noted that he was told by the examiner that he would be a deaf-mute in ten to fifteen years if he was not lucky.  

As noted above, exposure to in-service acoustic trauma has been shown.  The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau, supra; Charles v. Principi, supra.  The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service.  Although the Veteran has testified that he did not have hearing loss on separation from service, he noted that the 1957 examiner indicated that he had defective hearing and testified that he was not exposed to acoustic trauma, other than service, prior to the 1957 examination.  He also testified as to having hearing problems in service.  Moreover, while the Veteran was noted to have 15/15 hearing on whispered voice testing at separation, such results do not measure the actual hearing loss that the Veteran may have had at that time as it relates to compensation for VA rating purposes.  

Although the VA examiner, an audiologist, found that he would have to resort to mere speculation as to whether the Veteran's inservice noise exposure caused his current hearing loss, he did note the acoustic trauma to which the Veteran was exposed in service.  The Veteran has credibly reported symptoms of hearing loss in service.  The lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection. 

Given the Veteran's current hearing loss; the credible lay evidence of hearing loss symptoms in service; his in-service military occupational specialty; and his in-service noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

As to the issue of service connection for a lung disorder, to include COPD, the Board notes that the Veteran has testified, and service personnel records show, that he was stationed on the minesweeper, the USS Osprey.  The Veteran has submitted numerous articles showing the prevalence of asbestos on minesweeping ships during the time period that he was in service.  

In support of his claim, the Veteran submitted a March 2013 letter from his private physician, C. W. M.D., indicating that the Veteran was a patient of his with severe COPD.  It was noted that he spent many years on minesweepers during WWII, at which time he was certainly exposed to asbestos.  It was his opinion that the asbestos exposure could definitely have contributed to the Veteran's current lung condition.  

The Veteran was afforded a VA examination in February 2015 by a nurse practitioner.  The Veteran was diagnosed as having COPD at that time.  A CT scan performed at that time revealed COPD and emphysema.  There was a tiny nodule in the left lung base posteriorly.  There was also pleural and parenchymal scarring in the right lung base and granulomatous changes in the lung fields.  The radiologist indicated that there were no specific findings to suggest asbestosis and stated that clinical correlation would be helpful. 

The examiner (nurse practitioner) opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner indicated that the Veteran had a history of tobacco addiction and that the Veteran's COPD was the result of his tobacco addiction.  She observed that the CT scan was negative for asbestosis or related disease from asbestos exposure.  

At his August 2016 hearing, the Veteran testified that the whole ship was insulated with asbestos, including their sleeping and eating quarters.  He stated that he came in contact with the asbestos as he was a repairman.  The Veteran indicated that he smoked while in the service and for six or seven years following service, but had not smoked since that time.  

The Board finds, based upon the Veteran's testimony with regard to smoking for a finite period of time, and the findings on the CT scan of pleural and parenchymal scarring in the right lung base and granulomatous changes in the lung fields, that the Veteran should be afforded an additional VA examination, preferably by a pulmonary specialist, to determine the etiology of any current lung disorders, and their relationship, if any, to the Veteran's period of service, to include asbestos exposure while in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by a physician, preferably a pulmonary specialist, to determine the nature and etiology of any current lung disorders, to include COPD and emphysema.  The entire record must be available for review and the examiner should note such review in his/her report.  All indicated tests and studies should be performed and all findings must be reported in detail.  

The examiner is requested to address the following:  Identify each current lung disorder which is present.  For each lung disorder which is present, to include COPD and emphysema, if found, is it at least as likely as not (50 percent probability or greater) that the current lung disorder is related to the Veteran's period of service, to include exposure to asbestos in service?  When rendering the above opinions, the examiner should address the March 2012 report from the Veteran's private physician and the findings of pleural and parenchymal scarring in the right lung base and granulomatous changes in the lung fields on the February 2015 CT scan.  

Complete detailed rationale is requested for each opinion that is rendered.  

2.  The RO must ensure the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following the completion of the above to the extent possible, the RO should readjudicate the remaining claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


